Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et la. (US 2019/0297603 A1) (Guo herein after).

Re Claims 1 and 24, Guo discloses a user equipment (UE) and method for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (processor, memory, [0081]), configured to: 
transmit information, based at least in part on whether a first antenna panel and a second antenna panel share baseband components (Panel 1-1, Panel 1-2, both panels share the same RF chain 1, [0224], Figure 18AB), for a determination of an amount of resources to use for a beam management operation (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]); and 
receive, based at least in part on transmission of the information, an indication of an allocation of resources for the beam management operation (UE can be configured with multiple SRS sets for uplink beam management.  The UE can be configured with that the SRS resources in different SRS sets of a subset of configured SRS resource set can be transmitted simultaneously, [0221]; SRS for uplink beam management is configured as: 4 SRS resources; any SRS resource in set s1 and any SRS resource in set s3 and any SRS resource in set s4 cannot be transmitted simultaneously, [0225]).
Guo discloses the claimed invention except explicitly teaches the invention in a single embodiment, the transmit information steps, determination an amount of resources, and receive an indication are stated in different example of embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments taught by Gao to achieve the same expected result of the claimed invention for a customized solution and to further improve propagation losses.

Re Claim 2, Gao discloses the UE of claim 1, wherein the information comprises: an indication that the first antenna panel, associated with a first antenna panel identifier, and the second antenna panel, associated with a second antenna panel identifier, share the baseband components (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 3, Gao discloses the UE of claim 1, wherein the information comprises: an indication of a number of antenna panels of the UE that share the baseband components (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 4, Gao discloses the UE of claim 1, wherein the information comprises: an indication of a recommended amount of resources for the beam management operation (UE can report number of SRS set for a group, [0243]).

Re Claim 5, Gao discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit one or more of: an indication of a number of beams associated with the first antenna panel, an indication of a number of beams associated with the second antenna panel, an indication of a recommended amount of resources for the first antenna panel, or an indication of a recommended amount of resources for the second antenna panel (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 6, Gao discloses the UE of claim 1, wherein the one or more processors, to transmit the information, are configured to transmit the information via one or more of: uplink control information signaling, one or more medium access control control element signaling, or radio resource control signaling (MAC, RRC , [0183]-[0184]).

Re Claim 7, Gao discloses the UE of claim 1, wherein the beam management operation comprises: a downlink beam refinement operation associated with one or more UE receiver beams (Rx beam refinement, [0273]-[0275]).

Re Claim 8, Gao discloses the UE of claim 7, wherein the indication of the allocation of resources for the beam management operation comprises: an indication of an allocation of resources for reception of downlink reference signals, transmitted with repetition, via one or more of the first antenna panel or the second antenna panel (CSI-RS resource is transmitted can be partitioned into 4 repetition and the UE can apply different Rx beam on those repetition to measure the quality of different Rx beam with respect to the same Tx beam carried by this CSI-RS resource, [0273]-[0275]).

Re Claim 9, Gao discloses the UE of claim 1, wherein the beam management operation comprises one or more of: an uplink beam selection operation associated with one or more UE transmitter beams, or an uplink beam refinement operation associated with one or more UE transmitter beams (UE can be configured with multiple SRS sets for uplink beam management, [0221]). 

Re Claim 10, Gao discloses the UE of claim 9, wherein the indication of the allocation of resources comprises: an indication of an allocation of resources for transmission of uplink reference signals via one or more of the first antenna panel or the second antenna panel (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]).

Re Claims 11 and 27, Gau discloses a base station and a method for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (processor, memory, [0071]), configured to: 
receive information, based at least in part on whether a first antenna panel of a user equipment (UE) and a second antenna panel of the UE share baseband components (Panel 1-1, Panel 1-2, both panels share the same RF chain 1, [0224], Figure 18AB), for a determination of an amount of resources to use for a beam management operation (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]); and 
transmit, based at least in part on reception of the information, an indication of an allocation of resources for the beam management operation (UE can be configured with multiple SRS sets for uplink beam management.  The UE can be configured with that the SRS resources in different SRS sets of a subset of configured SRS resource set can be transmitted simultaneously, [0221]; SRS for uplink beam management is configured as: 4 SRS resources; any SRS resource in set s1 and any SRS resource in set s3 and any SRS resource in set s4 cannot be transmitted simultaneously, [0225]).
Guo discloses the claimed invention except explicitly teaches the invention in a single embodiment, the transmit information steps, determination an amount of resources, and receive an indication are stated in different example of embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments taught by Gao to achieve the same expected result of the claimed invention for a customized solution and to further improve propagation losses.

Re Claim 12, Gao discloses the base station of claim 11, wherein the one or more processors are further configured to: determine, based at least in part on the information, an amount of resources to allocate for the beam management operation (Panel 1-1, Panel 1-2, both panels share the same RF chain 1, [0224], Figure 18AB), for a determination of an amount of resources to use for a beam management operation (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]).

Re Claim 13, Gao discloses the base station of claim 11, wherein the information comprises: an indication that the first antenna panel, associated with a first antenna panel identifier and the second antenna panel, associated with a second antenna panel identifier, share the baseband components (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 14, Gao discloses the base station of claim 11, wherein the information comprises: an indication of a number of antenna panels of the UE that share the baseband components (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 15, Gao discloses the base station of claim 14, wherein the one or more processors are further configured to: determine an amount of resources to allocate for the beam management operation based at least in part on a combination of the number of antenna panels of the UE that share the baseband components and a configured amount of resources to use per antenna panel (Panel 1-1, Panel 1-2, both panels share the same RF chain 1, [0224], Figure 18AB), for a determination of an amount of resources to use for a beam management operation (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]).

Re Claim 16, Gao discloses the base station of claim 11, wherein the information comprises: an indication of a recommended amount of resources for the beam management operation (UE can report number of SRS set for a group, [0243]).

Re Claim 17, Gao discloses the base station of claim 11, wherein the one or more processors are further configured to: receive one or more of: an indication of a number of beams associated with the first antenna panel, an indication of a number of beams associated with the second antenna panel, an indication of an amount of resources requested for the first antenna panel, or an indication of an amount of resources requested for the second antenna panel (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 18, Gao discloses the base station of claim 17, wherein the one or more processors are further configured to: determine an amount of resources, based at least in part on the information indicating that the first antenna panel and the second antenna panel share the baseband components, to allocate for the beam management operation based at least in part on a combination of the number of beams associated with the first antenna panel and the number of beams associated with the second antenna panel (Panel 1-1, Panel 1-2, both panels share the same RF chain 1, [0224], Figure 18AB), for a determination of an amount of resources to use for a beam management operation (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]).

Re Claim 19, Gao discloses the base station of claim 11, wherein the one or more processors, to receive the information, are configured to receive the information via one or more of: uplink control information signaling, one or more medium access control control element signaling, or radio resource control signaling (MAC, RRC , [0183]-[0184]).

Re Claim 20, Gao discloses the base station of claim 11, wherein the beam management operation comprises: a downlink beam refinement operation associated with one or more UE receiver beams (Rx beam refinement, [0273]-[0275]).

Re Claim 21, Gao discloses the base station of claim 20, wherein the indication of the allocation of resources for the beam management operation comprises: an indication of an allocation of resources for reception of reference signals, transmitted with repetition, via one or more of the first antenna panel or the second antenna panel (CSI-RS resource is transmitted can be partitioned into 4 repetition and the UE can apply different Rx beam on those repetition to measure the quality of different Rx beam with respect to the same Tx beam carried by this CSI-RS resource, [0273]-[0275]).

Re Claim 22, Gao discloses the base station of claim 11, wherein the beam management operation comprises one or more of: an uplink beam selection operation associated with one or more UE transmitter beams, or an uplink beam refinement operation associated with one or more UE transmitter beams (UE can be configured with multiple SRS sets for uplink beam management, [0221]).

Re Claim 23, Gao discloses the base station of claim 22, wherein the indication of the allocation of resources comprises: an indication of an allocation of resources for transmission of uplink reference signals via one or more of the first antenna panel or the second antenna panel (UE can be requested to report one or more information … number of groups of SRS sets … number of SRS sets in each group … number SRS resources in each SRS sets … information on number of groups/sets/SRS resources can be used by the system to properly configure the SRS transmission for uplink beam management, [0242]-[0245]).

Re Claim 25, Gao discloses the method of claim 24, wherein the information comprises one or more of: an indication that the first antenna panel, associated with a first antenna panel identifier, and the second antenna panel, associated with a second antenna panel identifier, share the baseband components, an indication of a number of antenna panels of the UE that share the baseband components, or an indication of a recommended amount of resources for the beam management operation (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 26, Gao discloses the method of claim 24, further comprising: transmitting one or more of: an indication of a number of beams associated with the first antenna panel, an indication of a number of beams associated with the second antenna panel, an indication of a recommended amount of resources for the first antenna panel, or an indication of a recommended amount of resources for the second antenna panel (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 28, Gao discloses the method of claim 27, wherein the information comprises: an indication that the first antenna panel, associated with a first antenna panel identifier and the second antenna panel, associated with a second antenna panel identifier, share the baseband components, an indication of a number of antenna panels of the UE that share the baseband components, or an indication of a recommended amount of resources for the beam management operation (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 29, Gao discloses the method of claim 27, further comprising: receiving one or more of: an indication of a number of beams associated with the first antenna panel, an indication of a number of beams associated with the second antenna panel, an indication of an amount of resources requested for the first antenna panel, or an indication of an amount of resources requested for the second antenna panel (UE can be requested to report the information on the number of transmit chains, the number transmit panels connected to each transmit chain that the UE may switch between and the number of Tx beams on each panel, [0241]).

Re Claim 30, Gao discloses the method of claim 27, wherein the beam management operation comprises one or more of: a downlink beam refinement operation associated with one or more UE receiver beams, an uplink beam selection operation associated with one or more UE transmitter beams, or an uplink beam refinement operation associated with one or more UE transmitter beams (Rx beam refinement, [0273]-[0275]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631